Citation Nr: 1725057	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  12-19 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for bilateral pes planus, to include on a schedular and extraschedular basis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1985 to September 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which continued the currently assigned 30 percent evaluation for the Veteran's service-connected bilateral pes planus.  

In March 2014, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

In January 2015, the Board remanded the claim for further development.   


FINDING OF FACT

The Veteran's bilateral pes planus has manifested by severe symptoms, with pain on manipulation, accentuated pain on use of the feet, and marked pronation improved by orthotic shoes or appliances; there is no evidence of pronounced pes planus with extreme tenderness of plantar surfaces of the feet, or marked inward displacement or severe spasm of the tendo Achilles on manipulation.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for bilateral pes planus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104 (a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is adjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

In this case, a VCAA notice letter was sent to the Veteran in November 2009.  This letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was adjudicated in May 2010, adjudicated by way of a statement of the case in June 2012, and adjudicated by way of a supplemental statement of the case in July 2013 and July 2015.  So, he has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains service treatment records (STRs), VA medical evidence, private medical evidence, lay statements, and the Veteran's contentions.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided VA examinations in July 1994, June 2002, July 2003, July 2005, April 2010, February 2012, June 2013, and April 2015.  The examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, and conducted an appropriate evaluation of the Veteran.  The Board, therefore, concludes that these examinations are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise. Thus, the duties to notify and assist have been met.

II. Legal Criteria

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Hart v. Nicholson, 21 Vet. App. 505, 509 (2007).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Id.   

Pes planus is rated in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5276.  A 30 percent rating is warranted for severe bilateral impairment, manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  Id.

A 50 percent rating is warranted for pronounced bilateral impairment, manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  Id.

In its determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.





III. Analysis

May 2009 VA treatment records show the Veteran used Arizona braces for his feet/ankles, and that his condition remained pretty much stable.  His level of pain varied from day to day.

A December 2009 Physician's Opinion Statement shows the reporting physician had been treating the Veteran for five years.  The physician reported the Veteran experienced tenderness, especially along course of posterior tibial tendons, and the Veteran had Arizona type braces for use bilaterally.  The Veteran's bilateral pes planus showed moderate pronation, moderate tenderness, and mild to moderate displacement.  In addition, the Veteran partially benefitted by using orthopedic devices.

January 2010 VA treatment records show that neither the Richie brace nor Arizona braces help with the Veteran's bilateral foot pain.

The April 2010 VA examination reports the Veteran worked as a security police after leaving active duty until December 2008, and was not working at the time of the examination.  The Veteran reported sharp pain while standing, walking and even at rest.  He could stand or walk 5-10 minutes before the pain became unbearable.  He could stand one hour or walk 45 minutes during an 8 hour day.  He also denied weakness in his feet.  The Veteran stated his bilateral pes planus reduced his productivity and efficiency as a police officer, but it did not affect his ability to do his activities of daily living.  The examiner found tenderness at the bilateral metatarsophalangeal joints and along both insteps, no swelling, no malalignment of the Achilles tendon bilaterally, and no spasm or atrophy of the toes.  Overall, the examiner found no painful motion, no spasms, no edema, no fatigability, no lack of endurance, and no weakness or instability.  There was no additional limitation of motion, after at least 3 repetitions.  Additional limitation, due to flare-ups could not be determined without resorting to mere speculation.  The examiner determined the Veteran experienced mild to moderate functional limitations.

The February 2012 VA examination reflects that the Veteran experienced chronic pain, swelling, and spasms since last examination, with a limited ability to ambulate.  The examiner found bilateral pain that accentuates on use; bilateral pain on manipulation that accentuates with use, bilateral swelling on use, no characteristic calluses, no extreme tenderness of plantar surfaces of either feet, no decreased longitudinal arch height on weight-bearing, no marked deformity of the feet, no marked pronation of the feet, no "inward" bowing of the Achilles tendon, no inward displacement and severe spasm of the Achilles tendon, and that the Veteran's symptoms were not relieved by arch supports.  The Veteran constantly used braces and a cane.  The examiner also determined the Veteran could not do any running and walking or standing more than five minutes and therefore would only be able to do sedentary work.

The June 2013 VA examination shows the Veteran reported his foot pain as dull and constant and 7 on a 0 to 10 pain scale.  The pain was aggravated by prolonged standing and walking, and the Veteran quite using the special made arch supports because they did not relieve the pain.  He was employed as a safety officer for Jackson public schools at the time of examination.  He reported weakness in both feet and cannot stand on his feet for more than a few minutes.  He also denied stiffness, swelling, heat, or redness of the feet.  The Veteran's pain was constant, and he had not been incapacitated for his condition in the 12 months preceding the examination.  The examiner found no tenderness or pain on examination of either foot; peripheral pulses were intact, no edema present, no pain of the ankle on manipulation, no crepitation, bilateral pain that does not accentuate on use, no pain on manipulation of either foot, no swelling on use of either foot, no relief from arch supports, no extreme tenderness of plantar surfaces of either feet, bilateral decreased longitudinal arch height on weight-bearing, no marked deformity of the feet, no marked pronation of the feet, weight-bearing line falls over of medial to the great toe on both feet, no "inward" bowing of the Achilles tendon, and no inward displacement and severe spasm of the Achilles tendon.  The Veteran did not use any assistive devices such as braces or canes.  The Veteran's bilateral pes planus affected his ability to work as he reported he could not stand for lengths of time and could not walk distances greater than a city block before developing pain.  DeLuca provisions could not be clearly delineated.  During a flare up, the Veteran could have had further limitation in range of motion and amount of pain in functional capacity, but the examiner was unable to estimate the additional loss of range of motion and amount of pain in functional capacity during a flare up without resorting to mere speculation.  Fatigability is a subjective complaint.  During acute exacerbations the Veteran may have had some limitations in range of motion or functional capacity in terms of ambulation and/or sustained activities.  Coordination is a central nervous system function.  The examiner could detect no objective evidence of weakness, incoordination, fatigue or lack of endurance.  

March 2014 buddy statements from several lay individuals indicate that the Veteran had extremely bad swelling in his feet that required him needing help on the daily basis.  He also requires the use of crutches from time to time. 

In the March 2014 hearing before the Board, the Veteran reported constant foot pain and swelling.  He was unable to move around and missed work, approximately 5 to 6 days a month of work because of swelling and pain.  Various inserts and braces had not worked for the Veteran, and he could only use pills to manage the pain due to the ineffectiveness of the devices.

The April 2015 VA examination shows the Veteran reported he had bilateral swelling of the feet, could not walk well, and had family members help him walk at times.  He did not use a wheelchair, walker, or a cane.  The examiner found bilateral pain; bilateral pain on manipulation, with no accentuation on manipulation; no characteristic callouses; relief from orthotics; no extreme tenderness of plantar surfaces of either feet; bilateral decreased longitudinal arch height on weight-bearing; bilateral marked deformity of the feet; bilateral marked pronation of the feet that is improved with orthopedic shoes or appliances; weight-bearing line falls over of medial to the great toe on both feet; bilateral "inward" bowing of the Achilles tendon; and no inward displacement and severe spasm of the Achilles tendon.  The examiner noted pain that contributed to functional loss, and a pain on weight bearing in both the right and left feet.  The examiner observed no evidence of pain during walking or standing during the evaluation.  There was no evidence of swelling, but the combination of the Veteran's weight and that fact he had very flat feet cause his feet to look swollen.  The examiner also found pain, weakness, fatigability, or incoordination that significantly limits functional ability during flare-ups when the foot is used repeatedly over a period of time in both the right and left feet.  DeLuca provisions could not be clearly delineated.  The examiner determined that pes planus, hammer toes, hallux valgus, hallux rigidus, and arthritis contribute to the severity of the Veteran's claimed condition.  The Veteran's ability to perform occupation tasks were affected by his pes planus, however, the examiner found the Veteran's feet did not prevent him from being able to secure and follow a substantially gainful occupation.  During the examination, the Veteran stated that he currently worked in campus enforcement for a school district, missing "about 20-30 days" of work.  

An addendum opinion from July 2015 addressed whether bilateral hammer toes, bilateral hallux valgus, bilateral hallux rigidus, degenerative arthritis of both feet, right foot Austin bunionectomy and arthroplasty second through fifth right toes were caused by, secondary to, or aggravated by the service-connected bilateral pes planus.  The examiner provided an in-depth rationale to explain his determination that bilateral hammer toes, bilateral hallux valgus, bilateral hallux rigidus, degenerative arthritis of both feet, right foot Austin bunionectomy and arthroplasty second through fifth right toes were not caused by, not secondary to, and not aggravated by the service-connected bilateral pes planus.

A. Schedular

The Board notes that it has reviewed all of the Veteran's VA and private treatment records.  None of these records, however, show any symptoms more severe than those noted in the April 2015 VA examination. 

The criteria for evaluating pes planus are not expressly written in the conjunctive as there is no "and" in the listed symptoms.  Accordingly, it is not expected that all cases of pes planus will show all the findings specified.  See Dyess v. Derwinski, 1 Vet. App. 448, 455-56 (1991) (applying 38 C.F.R. § 4.21 when evaluating pes planus).  Essentially the criteria list symptoms equating to mild, moderate, severe and pronounced pes planus.  Additionally, the criteria for evaluating pes planus are not successive in nature; thus, it is not necessary that all criteria be met for a lower rating to allow for the next higher rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 155-56 (2009).

Having carefully considered the Veteran's contentions, lay statements submitted by the Veteran in support of his claim, the medical evidence, and the applicable law, the Board finds that the criteria for a rating in excess of 30 percent for bilateral pes planus prior to April 10, 2015 were not met.

The Board emphasizes that Diagnostic Code 5276 only provides a 10 percent rating for "moderate" pes planus, and the present 30 percent rating contemplates "severe" symptomatology.  The next higher rating, 50 percent, contemplates "pronounced" symptoms.  The Board notes that the examiner from the December 2009 physician's opinion statement described the Veteran as showing moderate pronation, moderate tenderness, and mild to moderate displacement, while partially benefitting from the use of orthopedic devices.  The April 2010 examination did not find any symptoms listed under Diagnostic Code 5276 that would warrant a 50 percent rating.  In addition, the examiner found no painful motion, spasms, edema, fatigability, lack of endurance, or weakness in order to consider a higher rating under DeLuca.  Similarly, the February 2012 and June 2013 examiners did not find any symptoms listed under Diagnostic Code 5276 that would warrant a 50 percent rating either.  The June 2013 examiner did state that the Veteran may have some limitations in range of motion or functional capacity during flare-ups.  The Board adds that the earlier April 2010 VA examiner and the June 2013 VA examiner noted that the Veteran's pes planus did not affect his activities of daily living.  The April 2015 examiner found pain, weakness, fatigability, and incoordination that significantly limits functional ability during flare-ups when the foot is used repeatedly over a period of time in both the right and left feet.  

In light of all of the above evidence of record, the Board finds that the preponderance of the evidence shows that the Veteran's bilateral pes planus disability symptomatology does not meet or approximate the criteria for a rating in excess of 30 percent.  A 50 percent rating is warranted for pronounced bilateral impairment, manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  The Veteran's medical evidence provides indication of symptomatology to warrant the 50 percent rating.  The Board notes that the April 2015 examiner did find marked pronation; however, the pronation was improved by orthopedic shoes or appliances.  In contrast, the Veteran's symptomology included objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, and indication of swelling on use, almost every criterion for "severe" bilateral pes planus that warrants a 30 percent rating. 

The Board has considered whether the Veteran may be entitled to a higher rating under any other diagnostic code relating to the foot (DCs 5277 to 5283).  In this case, Diagnostic Code 5276, "flat foot," squarely contemplates the Veteran's specific disability.

When assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated.  DeLuca, 8 Vet. App. 202, 204-7 (1995); see 38 C.F.R. §§ 4.40, 4.45.  However, the evidence does not establish that additional compensation for functional loss not contemplated by the rating assigned by this decision is warranted.  Id.  The effects of painful motion and other factors are not for consideration because rating for pes planus does not encompass motion of a joint.  See 38 C.F.R. §§ 4.40, 4.59; see also DeLuca, 8 Vet. App. at 205-206.  Moreover, pain on use or pain on manipulation is explicitly considered by the rating criteria in this case and the record reflects the Veteran experienced such and is being compensated therefor.  There is no objective evidence to suggest that his bilateral pes planus causes additional functional loss not contemplated in the currently assigned rating.  Thus, a higher rating is not warranted pursuant to DeLuca or 38 C.F.R. §§ 4.40, 4.45.

In summary, the Board concludes that the preponderance of the evidence is against granting a rating in excess of 30 percent for the Veteran's bilateral pes planus.  The Veteran's service-connected bilateral pes planus more closely approximates severe bilateral pes planus than pronounced pes planus of either foot, without objective evidence of extreme tenderness of the plantar surfaces, marked pronation without relief from orthotics, or marked inward displacement and severe spasm of the tendo Achilles on manipulation.  Accordingly, the Board finds that the next higher rating of 50 percent under Diagnostic Code 5276 is not warranted.

B. Extraschedular

In this case, both the Board's prior remand, the most recent Supplemental Statement of the Case, and the March 2017 brief address the possibility of an extraschedular rating. In this regard, an exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

With respect to the first prong of Thun, the schedular ratings in this case are adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected pes planus.  See Thun, 22 Vet. App. at 115.  When comparing the Veteran's pes planus symptoms, as well as time missed from work, with the schedular criteria, the Board finds that his symptoms are congruent with the disability picture represented by the 30 percent pes planus rating under Diagnostic Code 5276. As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Next, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  Thus, no basis for referring the case for an extraschedular consideration is presented in this case.

C. TDIU

Finally, the United States Court of Appeals for Veterans Claims (Court) has held that a total rating based upon individual unemployability (TDIU) is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a claimant: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155 (a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, the Veteran noted during his hearing and during his most recent examination that he had needed time off from work, but he did confirm current employment.  Given this situation, the Board finds referral for extraschedular consideration is not warranted.


ORDER 

Entitlement to an evaluation in excess of 30 percent for bilateral pes planus is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


